Name: Council Decision (EU) 2017/328 of 21 February 2017 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Bank of Greece
 Type: Decision
 Subject Matter: monetary economics;  Europe;  monetary relations;  accounting
 Date Published: 2017-02-25

 25.2.2017 EN Official Journal of the European Union L 49/34 COUNCIL DECISION (EU) 2017/328 of 21 February 2017 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Bank of Greece THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 22 December 2016 to the Council of the European Union on the external auditors of the Bank of Greece (ECB/2016/46) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council. (2) The mandate of the current external auditors of the Bank of Greece will expire after the audit for the financial year 2016. It is therefore necessary to appoint external auditors as from the financial year 2017. (3) The Bank of Greece has selected Deloitte Certified Public Accountants S.A. as its external auditors for the financial years 2017 to 2021. (4) The Governing Council of the ECB has recommended that Deloitte Certified Public Accountants S.A. should be appointed as the external auditors of the Bank of Greece for the financial years 2017 to 2021. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 12 is replaced by the following: 12. Deloitte Certified Public Accountants S.A. are hereby approved as the external auditors of the Bank of Greece for the financial years 2017 to 2021.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Brussels, 21 February 2017. For the Council The President E. SCICLUNA (1) OJ C 3, 6.1.2017, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).